297 S.W.3d 666 (2009)
In re the Matter of: Marcella NOLLMAN, n/k/a Hodgins, Appellant,
v.
Brent RAWIE, Respondent.
No. ED 92782.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Bruce F. Hilton, Mark R. Harford, Kirkwood, MO, for Appellant.
M. Zane Yates, Brian H. May, Clayton, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Marcella Hodgins ("Mother") appeals from a judgment entered in the Circuit Court of the City of St. Louis ("trial court"). The trial court granted Brent Rawie's ("Father") Motion to Modify and awarded him residential physical custody of the parties' minor child, E.L.N. ("Child"), and ordered Mother to pay Father $7,500 in attorney's fees. Rule 84.16(b). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).